Guerry', J.
1. “All suits by, or against, a county, shall be in the name thereof.” Code, § 2-8201. See also § 23-1502. Since the constitution of 1877 all suits by or against a county must be in the name of a county. Arnett v. Board of Commissioners of Decatur County, 75 Ga. 782. In the instant case the action was against the “Commissioners of Roads and Revenue of Houston County.”
2. “All claims against counties must be presented within twelve months after they accrue or become payable, or the same are barred, unless held by minors or other persons laboring under disabilities.” Code, § 23-1602. '“It is essential to a right of action arising out of such a claim that the claim be presented within the prescribed twelve-month period. Where it does not appear in the petition, in ai suit against a county, that the claim sued on was presented to the county within twelve months after it accrued or became payable, or where it does not appear that the petition was filed and service thereon perfected upon the county within this period, the petition fails to set out a cause of action, and is subject to dismissal on general demurrer.” Griffin Realty & Construction Co. v. Chatham County, 47 Ga. App. 545 (2) (171 S. E. 237; Butts County v. Wright, 143 Ga. 253 (84 S. E. 443). In the Butts Comity case it was said: “And in the absence of distinct averments of the presentation of valid claims against the county within the time prescribed by the statute, the petition was demurrable, and the court erred in holding otherwise.” Applying the above rules to the petition as drawn in the present case, it was subject to the general demurrer, and the court erred in overruling the same.

Judgment reversed.


Broyles, C. J., and MacIntyre, J., concur.